DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 38, 42 and 43 are objected to because of the following informalities: 
Regarding claim 38, the period “.” after the phrase “with other vehicle controllers” in line 3, and at the end of lines 11, 13 and 15 should be replaced with semicolon “;”, and a semicolon should be added to the end of line 7.
In addition, the limitations “at least one portable multifunctional telematics devices”, “at least one portable multifunctional telematics device” and “the portable multifunctional telematics device” should be amended for consistency if they are the same devices.
Regarding claim 42, a period “.” should be added at the end of the claim, line 2.
Regarding claim 43, line 5, the phrase “(a) wirelessly detecting a portable multifunctional telematics devices” should be “(a) wirelessly detecting a portable multifunctional telematics device”; and the period “.” at the end of lines 5 and 8 should be replaced with semicolon “;”.

It is to remind the Applicant that claim is ended with a period “.”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 38-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 38-42 recites the limitation "the drivability of the vehicle and the operation of the portable multifunctional telematics device" in claim 38, lines 21-23.  There is insufficient antecedent basis for this limitation in the claim.
Claim 41 recites the limitation "the device charging status" in claim 41, line 2.  There is insufficient antecedent basis for this limitation in the claim.
In addition, claim 41, lines 2-3 recites “detect if the device charging status changes is the same device it is communicating with wirelessly by detecting charging status changes” which is not clear.
	Claim 43 recites “the controller” in line 9, which is not clear which controller, since there are several controllers recited in the claim (“at least one vehicle controller”, “other vehicle controller”, and “hand free telematic controller of the vehicle”).
Claim 43 recites the limitation "the hand free telematic controller of the vehicle" in claim 43, lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 43 recites the limitation "the drivability of the vehicle and the operation of the portable multifunctional telematics device" in claim 43, lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 43 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 9,526,447. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 43 of the present application is anticipated by claim 7 of U.S. Patent No. 9,526,447.
Regarding claim 43 of the present application, claim 7 of U.S. Patent No. 9,526,447 encompasses all the claimed limitations including a method for controlling a vehicle having at least one vehicle controller with at least one program and memory to store at least one program and operation policy of a hand free communication system, and in communication with other vehicle controllers, the method comprising: (a) wirelessly detecting a portable multifunctional telematics devices; (b) and upon detecting a starting operation of the vehicle, detecting whether the portable multifunctional telematics device is wirelessly controlled by the hand free telematic controller of the vehicle (detect whether the portable multifunctional telematics device is physically docked in a cradle); (c) the controller will issue a signal limiting the drivability of the vehicle and the operation of the portable multifunctional telematics device if it is determined that the portable telematics device is not controlled by the hand free telematic controller of the vehicle.

Allowable Subject Matter
Claims 38-42 would be allowable if rewritten or amended to overcome the claim objection and rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamato et al. (US 6,993,367) disclose an in-car telephone system wherein a portable telephone unit and a hands-free unit are communicatively connected, whereby conversations through the portable telephone unit can be held using a speaker and a microphone of the hands-free unit, the hands-free unit and the portable telephone unit.
Gibeau (US 7,079,015) teaches a method and system for connecting a wireless device carried by an individual to a vehicle network by providing a hands-free feature for notifying a vehicle module of the presence of a wireless device. In response to the notification, the vehicle module can connect the wireless device to the vehicle network through a wireless link.
Hannon (US 8,718,536) discloses an apparatus, system, and method for determining the presence of a mobile device located in a predetermined detection zone within a vehicle are disclosed, a detection module receives a communication signal, determines that the communication signal was transmitted by a mobile device located within a predetermined detection zone within a vehicle, and a control module transmits a control signal to the mobile device located within the predetermined detection zone.
Kalita et al. (US 9,066,210) teach methods and systems monitor a mobile communications device to determine if it is in a moving vehicle; if the device is determined to be in a moving vehicle, a database is accessed; the database contains information on locally imposed restrictions on usage of mobile communications devices while driving.
Pedersen (US 9,919,648) discloses a specifically programmed, integrated motor vehicle dangerous driving warning and control system and methods comprising at least one specialized communication computer machine including electronic artificial intelligence expert system decision making capability further comprising one or more motor vehicle electronic sensors for monitoring the motor vehicle and for monitoring activities of the driver or passengers including activities related to the use of cellular telephones or other wireless communication devices and further comprising electronic communications transceiver assemblies for communications with external sensor networks for monitoring dangerous driving situations to derive warning or control signals for warning the driver of dangerous driving situations or for controlling the motor vehicle driver use of said cellular telephone and/or other wireless communication devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOCHIEN B VUONG whose telephone number is (571)272-7902. The examiner can normally be reached 10:00-06:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOCHIEN B VUONG/Primary Examiner, Art Unit 2645